                                         202 Filed 09/30/20 Page 1 of 2
         Case 7:16-cv-08863-KMK Document 203




 September 30 2020                                                                 Milan P. Spisek, Esq.
                                                                                    914.872.7870 (direct)
                                                                           Milan.Spisek@wilsonelser.com


Via ECF

Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:     Falls v Detective Michael Pitt et. al.
        Docket No. :          16-CV-08863 (KMK)

Dear Judge Karas:

My office represents the interests of Alan Madell, M.D., Nurse Blanca Lemos and Nurse
Practioner Hillary Durbin (“Medical Defendants”) in the above-referenced matter.

The Courts last Memo Endorsed letter (Doc. No.: 200) directed “Counsel for Defendants to mail
a copy of this notice to plaintiff and to certify on the docket no later than Monday, September 21,
2020 that they have done so.” I note that codefendant did file an Affidavit of Service on September
21, 2020 (Doc. No.: 201)

With my apologies to the Court and to Plaintiff, and in re-reviewing the Courts Endorsed Memo,
the better practice would have been for me to also serve the Court’s Endorsed Memo.

Concurrent with this letter, I have served plaintiff at the address listed on his letter requesting an
extension (Doc. No.: 198) which is the Wende Correctional Facility as well as the address for the
Lakeview Shock Correctional facility. (Doc. No.: 142) which was the address provided by plaintiff
the last time he notified the Court of a change in address.

 I respectfully request the Court consider my affidavit of service timely filed, nunc pro tunc, in
view of my attempts to serve the plaintiff at two different addresses as well as consider that
codefendant did provide timely notice to plaintiff of the extension.

We await the further directives of this Court.




8458460v.1
                                         202 Filed 09/30/20 Page 2 of 2
         Case 7:16-cv-08863-KMK Document 203


                                      -2-

Respectfully submitted,
                                                    Granted.

Wilson Elser Moskowitz Edelman & Dicker LLP         So Ordered.


Milan P Spisek
                                                    9/30/20
Milan P. Spisek
MPS/




cc:     VIA FIRST CLASS MAIL
        Raiquan K. Falls
        #17A0942
        Lakeview Shock Incarceration Correctional Facility
        P.O. Box T
        Brocton, NY 14716-0679

        VIA FIRST CLASS MAIL
        Raiquan K. Falls
        #17A0942
        Wende Correctional Facility
        P.O. Box 1187
        Alden, NY 14004-1187

        VIA ECF AND FIRST CLASS MAIL
        David Lewis Posner, Esq.
        Attorney for Defendants
        Police Officer Pitt, Canario, Arestin,
        Saintiche, Anderson, Mendez, and Perez
        McCabe & Mack, LLP
        63 Washington Street
        P.O.B. 509
        Poughkeepsie, NY 12602




8458460v.1
